GRAVES, Presiding Judge.
Appellant was convicted for passing as true a certain alleged forged instrument and assessed a term of two years in the state penitentiary, and he appeals.
After this cause was tried and the appeal perfected to this court, it is made to appear by a proper affidavit that the appellant, who was confined in jail, made his escape therefrom and has remained at large since the night of February 1, 1951. Therefore, the State’s Attorney moves to dismiss this appeal, which motion is accordingly granted. See Art. 824, Vernon’s Ann.C.CJ?.
The appeal is dismissed.